Citation Nr: 1121831	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include patellofemoral pain syndrome.

2.  Entitlement to service connection for a left knee disability, to include patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's right knee disability, to include patellofemoral pain syndrome, is related to active duty.  

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's left knee disability, to include patellofemoral pain syndrome, is related to active duty.  


CONCLUSIONS OF LAW

1.  A right knee disability, to include patellofemoral pain syndrome, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A left knee disability, to include patellofemoral pain syndrome, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in September 2009 VA informed the appellant of what evidence was required to substantiate her claim, of her and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records and VA and private post-service medical records.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded a VA orthopedic examination in October 2009.  The examiner provided an addendum with opinions in January 2010.   38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a reading of the Veteran's claims file and the results of the current examination.  They consider all of the pertinent evidence of record, to include the statements of the Veteran.  Rationales were provided for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that she now has knee disabilities due to injuries incurred during active duty.  In July 2010 correspondence, she asserted that she strained both knees in May 2003 and has had recurring pain ever since.  She contended that, while on active duty, she was given Motrin which masked the pain.  She reported that she stopped taking it and now had constant pain.  She explained that on days that she denied pain, she was taking Motrin and therefore had no pain.  She stated that her pain has been continuous, when not on medication, since 2003.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection.  

The Veteran's service treatment records reflect that in June 2003, she complained of left knee pain.  The assessment was left knee strain, and she was put on limited duty for 7 days.  In January 2004, she complained of knee pains.  An August 2006 examination for complaints of low back pain provides that the Veteran's knees were normal and showed no abnormalities.  An October 2006 examination for complaints of bilateral shin splints provides that the Veteran's knees had full active range of motion, bilaterally.  

The report of the Veteran's January 2007 separation medical examination provides that she stated that she was doing well, her only chronic medical problem was low back pain, and she had no other complaints or concerns at that time.  Examination results were negative for pertinent symptoms, findings or diagnoses.  

Overall, the Veteran's service treatment records constitute evidence against her claims, as they are negative for any complaints, symptoms, findings or diagnoses after June 2003.  

Post-service medical records include a May 2008 private History and Physical done for a fertility consultation.  At that time, the Veteran denied joint and muscle pain.  On examination, her gait was normal.  

The report of an October 2009 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting pertinent diagnosis was mild patellofemoral pain syndrome, bilaterally, left worse than right.  

In a January 2010 addendum, the VA examiner noted that the Veteran was diagnosed with a left knee strain in June 2003, reported knee pain in January 2004 but no specifics were documented, denied knee pain on discharge, and denied knee pain in May 2008.  The examiner stated that because the Veteran was not diagnosed with patellofemoral pain syndrome during active duty and did not report any knee pain after 2004, the Veteran's left patellofemoral pain syndrome was less than likely related to her time in service or her diagnosed left knee strain.  

The examiner further noted that there was no documentation of specific right knee pain during active duty, and the Veteran denied knee pain in May 2008.  The examiner stated that, therefore, her current [right knee] patellofemoral pain syndrome was not related to her service.   

The Board finds that the January 2010 VA opinions constitute highly probative evidence against the Veteran's claims.  They were based on current examination results and a review of the medical record.  The examiner explained the opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the January 2010 VA opinions.  In fact, the post-service evidence is negative for any evidence linking the Veteran's knee disabilities to her active duty or any injuries during active duty.

The Board is aware of the Veteran's contentions that her current knee disabilities are the result of active duty injuries.  However, they do not constitute medical evidence in support of her claim.  The Veteran is not competent to diagnose the etiology of her disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, her assertions cannot constitute competent medical evidence that her current knee disabilities are related to active duty or any injuries during active duty.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe continuity of knee disability symptoms, such as pain whenever she was not taking medication, since May 2003.  The Board finds her to be credible in this regard.  However, she is not competent to attribute symptoms as establishing the etiology of her knee disabilities.  See Bostain, supra, citing Espiritu, supra.  See also Routen, supra.  As such, the Board finds that the Veteran's assertions are outweighed by January 2010 VA medical opinions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a right knee disability, to include patellofemoral pain syndrome, or a left knee disability, to include patellofemoral pain syndrome.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for a right knee disability, to include patellofemoral pain syndrome, is denied.

Service connection for a left knee disability, to include patellofemoral pain syndrome, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


